Citation Nr: 0932673	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  08-00 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating for 
posttraumatic stress disorder (PTSD) in excess of 10 percent 
from July 19, 2005, to April 16, 2006, and in excess of 30 
percent from April 17, 2006.  

2.  Entitlement to an increased disability rating for 
bilateral hearing loss, rated as 50 percent disabling from 
February 25, 2009, and as 30 percent disabling prior to that 
date.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1953 to August 
1957 and from later in August 1957 to September 1983.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, and a December 2006 rating decision 
of the VA RO in Cleveland, Ohio.  Jurisdiction over the case 
was subsequently transferred to the VA RO in Winston-Salem, 
North Carolina.

The Board acknowledges that the originating agency initially 
adjudicated the Veteran's PTSD claim as an increased rating 
claim and did not consider the initial rating period prior to 
April 17, 2006.  As the Veteran's representative pointed out 
in a July 2009 brief, the Veteran submitted a timely notice 
of disagreement with respect to the initial rating period in 
July 2006.  While the RO did not specifically issue a 
Statement of the Case addressing the initial rating period, 
the Board notes that the November 2007 Supplemental Statement 
of the Case addresses medical evidence from the initial 
rating period prior to April 17, 2006.  Therefore, the Board 
finds that this evidence has been adequately considered, and 
a remand for an issuance of another Supplemental Statement of 
the Case addressing the initial rating period is not 
necessary.  Thus, the Board will also address the initial 
rating period prior to April 17, 2006.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  Throughout the period of this claim, the Veteran's PTSD 
has been manifested by occupational and social impairment 
which most nearly approximates reduced reliability and 
productivity.  

2.  Prior to February 25, 2009, the Veteran had level VI 
impairment in the right ear and level VII impairment in the 
left ear.

3.  Beginning February 25, 2009, the Veteran has had level 
VIII impairment in the right ear and level VIII impairment in 
the left ear.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 50 percent, but 
not higher, for PTSD have been met throughout the period of 
this claim.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.130, Diagnostic Code 9411 (2008).

2.  Prior to February 25, 2009, the criteria for a disability 
rating in excess of 30 percent for bilateral hearing loss 
were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.85, Diagnostic Code 6100 (2008).

3.  Beginning February 25, 2009, the criteria for a 
disability rating higher than 50 percent for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  Adequate 
VCAA notice in an increased rating claim must inform the 
claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under 
the VCAA by letter mailed in May 2006.  Notice pursuant to 
the requirements of Vazquez was sent in December 2008.  These 
letters included information on how VA determines the 
disability rating by use of the rating schedule, and provided 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain), to 
include treatment records, Social Security determinations, 
statements from employers concerning the impact of the 
disability on the Veteran's employment, and statements from 
persons concerning their observations of how the disability 
has affected him.  They also informed the Veteran of the 
assistance that VA would provide to obtain evidence on his 
behalf and provided appropriate notice with respect to the 
effective-date element of the claim.  They also provided the 
specific criteria for rating the disability.

Although adequate notice was not provided until after the 
initial adjudication of the Veteran's claims, the Board finds 
that there is no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, the Board notes that 
following the provision of the required notice and the 
receipt of all pertinent evidence, the originating agency 
readjudicated the claims.  There is no reason to believe that 
the ultimate decisions of the originating agency would have 
been different had complete VCAA notice been provided at an 
earlier time.

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA medical and private medical records have been 
obtained or submitted.  Neither the Veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate either claim.  The Board is also unaware of any 
such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claims were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claims.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21.

PTSD

A 30 percent evaluation is warranted for PTSD productive of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent event).  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

A 50 percent evaluation is warranted for PTSD productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Bilateral Hearing Loss

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing.  See 
Lendenman v. Principi, 3 Vet. App. 345 (1992).  

The rating schedule establishes 11 auditory hearing acuity 
levels based on average puretone thresholds and speech 
discrimination.  See 38 C.F.R. § 4.85.

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometric test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85 (a).

Table VI, "Numeric Designation of Hearing Impairment Based on 
Puretone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone threshold average 
intersect.  38 C.F.R. § 4.85 (b).

Table VIa, "Numeric Designation of Hearing Impairment Based 
Only on Puretone Threshold Average," is used to determine a 
Roman numeral designation (I through XI) for hearing 
impairment based only on the puretone threshold average.  
Table VIa will be used when the examiner certifies that use 
of the speech discrimination test is not appropriate because 
of language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of § 
4.86.  38 C.F.R. § 4.85 (c).

"Puretone threshold average," as used in Tables VI and VIa, 
is the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  This average is used in all 
cases (including those in § 4.86) to determine the Roman 
numeral designation for hearing impairment from Table VI or 
VIa.  38 C.F.R.         § 4.85 (d).

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing.  The percentage evaluation is located at the point 
where the row and column intersect.  38 C.F.R. § 4.85 (e).

Provisions for evaluating exceptional patterns of hearing 
impairment are as follows:

(a)  When the pure tone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman Numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.

(b)  When the pure tone thresholds are 30 decibels or less at 
1,000 hertz, and 70 decibels or more at 2,000 hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the higher Roman numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86.

Burden of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R.            § 
3.102; See also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.




Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected PTSD and bilateral hearing loss.  The Board 
has found nothing in the historical record which would lead 
to the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to these disabilities.  
With respect to the Veteran's bilateral hearing loss, the 
Board notes that where entitlement to compensation has 
already been established and an increase in the disability is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

PTSD

The Veteran was originally granted service connection for 
PTSD in a December 2005 rating decision, which evaluated the 
disability as 10 percent disabling, effective July 29, 2005.  
During the pendency of the claim for a higher initial rating, 
the disability rating was increased to 50 percent, effective 
April 17, 2006.  

The Veteran was first afforded a VA fee-basis examination for 
his PTSD in November 2005.  Upon examination, the Veteran 
endorsed experiencing symptoms of anger, recurring 
nightmares, flashbacks, exaggerated startle response, and 
hypervigilance.  He indicated that he had panic attacks up to 
3 times a month.  He reported that his relationships with his 
wife and his children were good except for his temper.  Other 
symptoms noted included persistent feelings of detachment, 
restricted range of affect, and difficulty falling asleep.  
The examiner noted that the Veteran had passive thought of 
death and that obsessional rituals consisting of checking 
were present.  The Veteran also had mild memory impairment.  
However, there was no indication of delusions or 
hallucinations, or impairment of judgment, abstract thinking, 
or memory.  The examiner found that the Veteran would have 
difficulty establishing and maintaining effective work 
relationships because his anger caused him to be avoidant.  A 
Global Assessment of Functioning (GAF) score of 70 was 
assigned.

The Veteran was afforded another VA fee-basis examination in 
July 2006.  Upon examination, the Veteran endorsed symptoms 
such as nightmares, anger, avoidance of anything that reminds 
him of the Vietnam War, detachment, difficulty concentrating, 
hypervigilance, and exaggerated startle response.  The 
examiner noted that the Veteran was oriented in all spheres, 
and appeared for the examination appropriately groomed and 
with adequate hygiene.  The Veteran's mood and affect were 
depressed.  He also noted that he experienced panic attacks 
several times a month.  However, the Veteran did not discuss 
any symptoms of obsessive rituals, delusions, hallucinations, 
or suicidal or homicidal thoughts.  A GAF score of 50 was 
indicated.  The examiner opined that the Veteran would have 
difficulty establishing and maintaining effective work 
relationships, but that he was able to maintain family role 
functioning.  He also found that the Veteran would have 
intermittent inability to perform recreational leisure 
pursuits.

VA outpatient treatment records from 2006 through 2007 also 
track the Veteran's PTSD symptomatology.  In November 2007, 
it was noted that the Veteran suffered from chronic poor 
sleep, irritability, emotional detachment, and frequent 
flashbacks, and that he was easily distracted with thoughts 
of his Vietnam experiences.  He indicated that these thoughts 
interfered with his ability to concentrate.  In January 2007, 
the Veteran reported that he preferred to be alone and had 
difficulty talking to others.  It was also noted that the 
Veteran's last thoughts of suicide occurred in November 2006, 
but that these thoughts never got to the planning stage.  
These records also indicate that the Veteran participated in 
group therapy for treatment of his PTSD condition.

Also of record are reports from the Coastal Carolina 
Neuropsychiatric Center from 2005 through 2009.  A May 2005 
PTSD evaluation indicated that the Veteran had severe sleep 
problems, irritability, frequent arguments with his wife, 
paranoia, and poor insight and judgment.  A GAF score or 32 
was assigned.  A June 2006 report indicates that the 
frequently Veteran woke up startled during the night.  Other 
symptoms noted included anxiety, re-experiencing of his war 
experiences, ideas of hopelessness and worthlessness, and 
anger.  The Veteran described his family, including his 
siblings and children, as close.  The examiner found no 
clouding of consciousness or inability to concentrate.  The 
Veteran's recent and remote memory were also intact.  A GAF 
score of 55 was assigned.  

A July 2007 statement from the center indicates that the 
Veteran has been treated for his PTSD there since June 2006.  
It was noted that the Veteran experienced severe depressive 
episodes which rendered him unable to function in social and 
work settings, and that he was becoming more isolated in his 
attempts to cope with his symptoms.  In a January 2008 
statement, it was indicated that the Veteran struggled with 
managing his volunteer duties and his social relationships 
presented a challenge.  It was also noted that the Veteran 
exhibited severe occupational and social impairment in many 
realms, which resulted in reduced productivity and 
functioning.  The examiner elaborated that due to the 
Veteran's impaired memory, judgment, and disturbed thinking 
he must often leave a situation, unable to fulfill his work 
or social responsibilities.  She also found that the Veteran 
exhibited disturbances in motivation and mood resulting in an 
impaired ability to establish and maintain effective 
occupational and social relationships.  A GAF score of 45 was 
noted.

The Veteran was afforded another VA fee basis examination in 
March 2009.  At the time of this examination, the Veteran 
continued to report symptoms of sleep disturbances, 
nightmares, avoidance, detachment, irritability, 
hypervigilance, and exaggerated startle response.  The 
effects of these symptoms, he claimed, were isolation, 
marital stress, and a general lack of enjoyment of life.  
Upon mental status examination, the examiner found the 
Veteran to be oriented and adequately groomed.  His affect 
and mood showed anxiety.  The examiner also noted passive 
thoughts of death, impaired attention, and signs of 
suspiciousness.  However, the Veteran's thought process was 
appropriate, and judgment was not impaired.  A GAF score of 
50 was assigned.  The examiner concluded by noting that the 
Veteran's relationships were stressed by his symptoms, and 
that he would have difficulty in maintaining effective work 
relationships.  He also found that the Veteran would have 
intermittent inability to perform recreational or leisurely 
pursuits because he felt better off in social isolation.

After careful consideration, the Board has determined that 
the Veteran is entitled to a 50 percent disability rating for 
PTSD for the entire period of this claim, as the impairment 
from the Veteran's PTSD more nearly approximates the reduced 
reliability and productivity contemplated by a 50 percent 
disability rating than the occasional decrease in work 
efficiency and inability to perform occupational tasks 
contemplated by a 30 percent rating.  In this regard, the 
Board notes that the Veteran's post-service VA and private 
treatment records and VA examination reports indicate that 
the Veteran experiences depression, anxiety, sleep 
disturbance, hypervigilance, intrusive thoughts, 
irritability, infrequent panic attacks, and occasional 
suicidal ideation.  These symptoms have affected his ability 
to maintain effective work and social relationships.  

With respect to the period prior to April 17, 2006, the Board 
notes that the symptomatology which supports a 50 percent 
disability rating for the period subsequent to this date was 
also present for the entirety of the period on appeal.  
Examinations and medical records from 2005 evidence that the 
Veteran has suffered from PTSD productive of nightmares, 
emotional detachment, hypervigilance, irritability and 
depression that caused social and occupational impairment.  
Accordingly, the Board has determined that a 50 percent 
rating is in order for the period of this claim prior to and 
beginning April 17, 2006.

The evidence does not show that the occupational and social 
impairment from the disability more nearly approximates the 
deficiencies in most areas contemplated by a 70 percent 
rating.  Although the Veteran has reported occasional 
suicidal ideation and there is some evidence of impaired 
judgment, none of the other symptoms associated with a rating 
in excess of 50 percent have been found.  The Board further 
notes that the evidence indicates that the Veteran still 
maintains a relationships with family members and his wife, 
so it cannot be said that he is unable to establish and 
maintain effective relationships.  With respect to the 
Veteran's PTSD and his ability to work, the Board emphasizes 
the specific findings of the Veteran's private examiner 
indicating reduced productivity and functioning, but not 
total impairment.

The Board has also considered the GAF scores assigned to the 
Veteran during the period of this claim.  As noted above, the 
Veteran has been assigned GAF scores ranging from 32 to 70, 
with the majority of scores in the range of 45 through 55.  
The GAF score is based on a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); See also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed.), p.32.  A score of 51 to 
60 is assigned where there are moderate symptoms (e.g. flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning (e.g. few friends, conflicts with peers or co-
workers).  GAF scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  The GAF scores do not correlate to 
any specific rating.  The Board finds that the assigned GAF 
scores reflecting moderate to serious symptoms are consistent 
with the decision to assign a 50 percent rating.  While the 
Veteran was assigned a score of 32 in 2005, reflecting severe 
impairment, neither the examination report accompanying the 
score nor the other evidence of record demonstrates that the 
Veteran suffers from the severe degree of impairment required 
for a rating in excess of 50 percent.

In sum, the preponderance of the evidence establishes that 
the social and occupational impairment from the Veteran's 
PTSD most nearly approximates occupational and social 
impairment with reduced reliability and productivity.  
Accordingly, the Board concludes that the Veteran is entitled 
to a 50 percent rating, but not higher, for the entire 
initial-rating period.  

Bilateral Hearing Loss

The Veteran was initially granted service connection for 
bilateral hearing loss disability in a December 2005 rating 
decision.  He filed the instant claim for an increase in May 
2006.  The Veteran's hearing loss has been rated as 30 
disabling prior to February 25, 2009, and as 50 percent 
disabling beginning February 25, 2009.  The effective date 
assigned corresponds to a VA fee-basis examination conducted 
on that date.  

On a VA fee-basis audiological evaluation in June 2006, 
puretone thresholds in decibels were as follows:

Hertz (Hz)             1000       2000       3000       4000    
Average
Right                       65            70           80            
85            75
Left                         70            75            80           
85          77.5

Speech discrimination was measured at 75 percent for the 
right ear and 75 percent for the left ear.  Applying these 
values to the rating criteria results in a numeric 
designation of level VI in the right ear and level VI in the 
left ear.   See 38 C.F.R.          § 4.85, Table VI.  
Application of the levels of hearing impairment in each ear 
to Table VII at 38 C.F.R. § 4.85 produces a 30 percent 
rating.  

The results for both ears qualify as an exceptional pattern 
of hearing impairment under 38 C.F.R. § 4.86.  Under Table 
VIA, the hearing impairment in the Veteran's left ear is 
level VII, and the hearing impairment in his right ear is 
level VI, which also produces a 30 percent rating.  

The Veteran was afforded another VA fee-basis audiology 
examination on February 25, 2009.  Audiometric evaluation 
conducted as part of that examination showed the following 
puretone thresholds in decibels (dbs):

Hertz (Hz)             1000       2000       3000       4000   
Average
Right                       45            60           65           
60          57.5
Left                         30            60           70           
70          57.5

Speech discrimination was measured at 48 percent for the 
right ear and 44 percent for the left ear.  Applying these 
values to the rating criteria results in a numeric 
designation of level VIII in the right ear and level VIII in 
the left ear.   See 38 C.F.R. § 4.85, Table VI.  Application 
of the levels of hearing impairment in each ear to Table VII 
at 38 C.F.R. § 4.85 produces a 50 percent rating.  
Accordingly, the rating was properly increased to 50 percent, 
February 25, 2009.  The results do not qualify as an 
exceptional pattern of hearing impairment in either ear.

The Board also notes that the Court has held that, "in 
addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report." Martinak 
v. Nicholson, 21 Vet. App. 447, 455 (2007).  The report of 
the VA fee-basis examination in November 2005 does not 
include a description of the functional effects of the 
Veteran's bilateral hearing loss disability.  The report of 
the February 2009 VA fee-basis examination is in compliance 
with the Court's decision.  The examiner specifically noted 
that the functional effect of the disability is that the 
Veteran is unable to function in normal communication even 
with amplification.

The Board has considered the Veteran's contentions that he 
experiences severe hearing loss that warrants a higher 
rating.  However, the Board is bound by the provisions of the 
rating schedule and VA regulations in assigning a disability 
rating.  The rating schedule for hearing loss is quite 
specific in the type of testing that must be conducted and 
the ranges of test results that correspond with a particular 
rating.  The testing that was conducted in accordance with VA 
regulations demonstrates that there was insufficient hearing 
impairment prior to February 25, 2009, to warrant a rating in 
excess of 30 percent, and also establish that a 50 percent 
rating, but not higher, is warranted from February 25, 2009.

Other Considerations

Consideration has been given to assigning staged ratings; 
however, at no time during the rating period have the 
disabilities warranted a rating in excess of the currently 
assigned ratings discussed above, to include the increase 
granted in this decision.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has 
not required frequent hospitalizations for the disabilities 
and that the manifestations of the disabilities are not in 
excess of those contemplated by the schedular criteria.  In 
sum, there is no indication that the average industrial 
impairment from the disabilities would be in excess of those 
contemplated by the assigned ratings.  Accordingly, the Board 
has determined that referral of this case for extra-schedular 
consideration is not in order.


ORDER

The Board having determined that the Veteran's PTSD warrants 
a disability rating of 50 percent, but not higher, throughout 
the initial rating period, the benefit sought on appeal is 
granted to this extent and subject to the criteria governing 
the award of monetary benefits.  

Entitlement to an increased disability rating for bilateral 
hearing loss, rated as 50 percent disabling from February 25, 
2009, and as 30 percent disabling prior to that date, is 
denied.


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


